DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 12 March 2021.  Claims 1-20 are pending in the application.  Claims 1, 11, and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on 30 September 2019.  These drawings are acceptable.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.

 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmed et al., US 9,437,674, newly cited.
Ahmed et al. disclose a method of forming surface features in a hardmask layer 21, comprising:
etching a first surface feature (openings in hardmask layer 21 and trenches 27 in  substrate 3) into a top surface of the hardmask layer 21 (see column 3, lines 28-38), the first surface feature having a first critical dimension (that is, a width);

etching a second surface feature (openings in hardmask layer 21 and trench 47, as shown in Fig. 4B) into the top surface of the hardmask layer 21 distant from the first surface feature (openings in hardmask layer 21 and trenches 27 in  substrate 3) along the top surface of the hardmask layer 21, wherein the first critical dimension (that is, the width) is preserved, see Figs. 4A and 4B and column 4, lines 34-67.
With respect to claim 2, Ahmed et al. disclose that the first surface feature and the second surface feature are trenches, see column 3, lines 28-38 and column 4, lines 34-67.  
With respect to claim 3, in the method of Ahmed et al., the first critical dimension is a width of the first surface feature, see Figs. 4A and 4B.
With respect to claim 10, Ahmed et al. disclose performing an etching process on the hardmask layer 21 wherein the first and second surface features are extended entirely through the hardmask layer 21 and into an underlying semiconductor layer (substrate 3), see column 3, lines 28-38 (“Openings have been formed by photolithography in masking layer 21 and two trenches 27 have been etched all the way into substrate 3.”) and column 4, lines 63-67 (“An STI-type trench 47, shallower than trench 27, has been etched by photolithography through layers 45, 43, 21, and 25, and penetrates into substrate 3.”)

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., US 9,437,674, newly cited, as applied to claim 1 above.
Ahmed et al. is applied as above. Ahmed et al. disclose that a doped area may be formed by ion implantation along the external walls of a trench 27 before the trench is filled with polysilicon. Given this disclosure, it would have been obvious to the skilled artisan that an ion implantation process could also be performed on the second surface feature (openings in hardmask layer 21 and trench 47, as shown in Fig. 4B) before the trench 47 is filled with oxide 49 to make the second surface feature resistant to subsequent etching processes, as required in dependent claim 8.  
With respect to claim 9, Ahmed et al. disclose that the second surface feature (openings in hardmask layer 21 and trench 47, as shown in Fig. 4B) has a second critical dimension (that is, a width), further comprising etching a third surface feature into the hardmask layer 21 adjacent the second surface feature, wherein the first critical dimension and the second critical dimension are preserved. Ahmed et al. disclose that the method forms a plurality of deep isolation trenches and shallow isolation trenches (see column 1, lines 46-50, and column 5, lines 33-37) and shows forming two deep trenches 27 in Fig. 2A, therefore, it would have been obvious to the skilled artisan that the method of Ahmed et al. would further include etching a third surface feature into the hardmask layer 21 adjacent the second surface feature. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., US 9,437,674, newly cited, as applied to claim 1 above, further in view of Furukawa et al., 5,643,822, also newly cited.
Ahmed et al. is applied as above.  Although Ahmed et al. disclose performing an ion implantation process on the first surface feature (openings in hardmask layer 21 and trenches 27 in substrate 3), Ahmed et al. lack anticipation of the dopant species being selected from one of carbon, boron, difluoroboron, germanium, and silicon to make the first surface feature resistant to subsequent etching processes performed on the hardmask layer. However, Furukawa et al. disclose ion implanting an isolation trench with a suitable dopant, such as, boron (see column 6, lines 17-25), thereby suppressing edge conduction in the device.   In order to suppress edge conduction in the known method of Ahmed et al., it would have been obvious to the skilled artisan to implant boron along the sidewalls of the isolation trenches 27.


Allowable Subject Matter
Claims 11-20 are allowable over the prior art of record.

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, none of the references of record teach or suggest performing a photolithography process using a photoresist layer to etch a trench into a planarization layer and a bottom antireflective coating layer disposed on the hardmask .  
With respect to claim 11, none of the references of record teach or suggest a method of forming surface features in a hardmask layer comprising: providing a layer stack including the hardmask layer, a first bottom antireflective coating (BARC) layer disposed on the hardmask layer, a first planarization layer disposed on the BARC layer, and a first photoresist layer disposed on the first planarization layer; performing a first photolithography process to etch a first trench patterned by the first photoresist layer into the first planarization layer and the first BARC layer; performing a first ion etching process wherein an ion beam formed of reactive plasma ions is directed into the first trench to extend the first trench into the hardmask layer, the first trench having a first critical dimension; performing an ion implantation process on the first trench to make the first trench resistant to subsequent etching processes; removing the first photoresist layer, the first planarization layer, and the first BARC layer from the hardmask layer; applying a second BARC layer, a second planarization layer, and a second photoresist layer a atop the hardmask layer; performing a second photolithography process to etch a second trench patterned by the second photoresist layer into the second planarization layer and the second BARC layer; and performing a second ion etching process wherein an ion beam formed of reactive plasma ions is directed into the second trench to extend the second trench into the hardmask layer, wherein the first critical dimension is preserved.
With respect to independent claim 12, none of the references of record teach or suggest etching a second surface feature into the hardmask layer, the second surface feature spaced apart from the first surface feature a first distance in the first direction, the second surface feature having a second critical dimension and having lateral sidewalls extending in the first direction and longitudinal sidewalls extending in the second direction; performing an ion implantation process on the lateral sidewalls of the first and second surface features to make the lateral sidewalls resistant to subsequent etching processes; and performing an etching process on the first and second surface features, wherein the longitudinal sidewalls of the first and second surface features are etched to shorten the spacing between the first and second surface features from the first distance to a second distance, and wherein the lateral sidewalls are unaffected by the etching process and the first and second critical dimensions are maintained.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of forming surface features in a hardmask layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822